Citation Nr: 0421051	
Decision Date: 08/02/04    Archive Date: 08/09/04

DOCKET NO.  03-15 161A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to restoration of full compensation benefits 
prior to October 1, 2001.



REPRESENTATION

Appellant represented by:	American Red Cross



ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk




INTRODUCTION

The appellant served on active duty from June 1971 to March 
1974.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Winston-Salem, North Carolina Regional 
Office (RO) that restored the appellant's monetary benefits 
for his service-connected disabilities, effective October 1, 
2001, due to his incarceration.  See 38 C.F.R. § 3.665.  The 
case has since been transferred to the Pittsburgh, 
Pennsylvania (RO), which now controls the claims folder.  

A hearing was scheduled at the Board before a Veterans Law 
Judge of the Board in March 2004 pursuant to the appellant's 
request.  The appellant failed to report for his hearing.  As 
the appellant failed to appear for the Board hearing, and a 
request for a postponement has not been received, this case 
is being processed as though the hearing request has been 
withdrawn.  See 38 C.F.R. § 20.702.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
decide the issue on appeal has been accomplished.  

2.  By rating action of March 1976, the appellant was granted 
service connection for postoperative residuals of right and 
left resection for bilateral masseteric hypertrophy, with a 
10 percent evaluation.  

3.  By rating action of September 1976, the appellant was 
granted service connection for residuals of fracture, left 
clavicle, with disfiguring union, with a 10 percent 
evaluation.  

4.  The appellant was in receipt of a combined disability of 
20 percent disabling prior to his incarceration in June 1998.  

5.  In correspondence dated October 1998, February 1999, May 
1999, and July 1999, the RO informed the appellant that they 
received information from the VA and Bureau of Prisons dated 
March 1998 that showed that the appellant had been 
incarcerated from June 1998. 

6.  Letters essentially informed the veteran that after 60 
days in prison he would be paid at the 10 percent rate.  He 
was told that remaining money could be apportioned to family 
members.  He was not informed of how to reinstitute the 
benefits upon the termination of his incarceration.

7.  In Form 119 dated October 2001, it was reported that the 
appellant was released from prison.  

8.  In correspondence dated September 2002, the RO informed 
that appellant that they were restoring his benefits, 
effective October 1, 2001.  He was instructed that while he 
had been released as of February 1999, that he did not report 
it to the VA.  The RO never informed the veteran of the steps 
needed to reinstitute benefits.


CONCLUSION OF LAW

The criteria for entitlement to restoration of compensation 
benefits as of February 8, 1999 have been met.  38 U.S.C.A. 
§§ 1114(a), 5107, 5313 (West 2002); 38 C.F.R. §§ 3.103, 3.665 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the favorable action taken below, all pertinent 
notice and duty to assist provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) have been satisfied.

In this case, evidence on file reveals that the veteran was 
incarcerated in June 1998.  He was informed that as of mid 
August 1998, after 60 days of incarceration, he would be paid 
at the 10 percent rate pursuant to 38 U.S.C.A. § 5313; 
38 C.F.R. § 3.665.  Letters provided to the veteran also 
notified him that any remaining part of his award could be 
apportioned to his family.  There is no indication that there 
was any apportionment.

In October 2001 the veteran contacted the VA and noted that 
he was no longer incarcerated.  His 20 percent rating was 
assigned effective that date.  He was informed that although 
he had been released in February 1999, he had not informed 
the VA within 1 year.  In response, he indicated that he had 
no knowledge that he was to so notify the VA.  He indicated 
that he thought he was restricted to 10 percent because of 
the felony conviction, and that once he learned he was not so 
limited he sought, and was awarded with reinstatement.

Review of the record essentially supports the veteran's 
version of the events.  The record reveals that during the 
period of incarceration there was difficulty contacting the 
veteran.  It appears that the ultimate notice was sent, as he 
has reported, to him at his residence, and that he was 
already out of jail at that time.  The unfortunate aspect of 
the matter is that none of the letters sent to the veteran 
informed him of how to reinstitute payment of benefits.

In pertinent part, 38 U.S.C.A. § 5313 provides that benefits 
are reduced effective the 61st day of incarceration, and are 
restored as of the day after release from incarceration.  The 
implementing regulation, 38 C.F.R. § 3.665 provides likewise, 
but contains the language that:

VA will inform a person whose benefits 
are subject to this reduction of the 
rights of the person's dependents to an 
apportionment while the person is 
incarcerated, and the conditions under 
which payments to the person may be 
resumed upon release from incarceration.  
(Emphasis added.)

In this case, the veteran has rightly indicated that he did 
not receive appropriate notice.  He has contended that once 
he knew he could reapply, he did and the full benefits were 
restored.  Thus, it is concluded that restrictive application 
of the regulatory provisions is inappropriate as all 
provisions of the regulation were not followed.

In view of the foregoing, it is concluded that the statute 
should be followed.  The provisions of the statute provide 
that the rating should be restored effective the day of 
release from incarceration.  In this case, given the facts 
herein, the Board finds that the combined 20 percent rating 
should have been restored effective February 8, 1999.


ORDER

Entitlement to restoration of compensation benefits at the 20 
percent rate, as of February 8, 1999, is granted.  The appeal 
is allowed to this extent subject to the law and regulations 
governing the award of monetary benefits.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



